Citation Nr: 0616826	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-24 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to Priority 4 catastrophic disabled veteran 
status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to June 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the Erie, 
Pennsylvania VA Medical Center (VAMC).  


FINDING OF FACT

The veteran requires assistance with bathing, transferring 
from bed to wheelchair, and dressing.


CONCLUSION OF LAW

The criteria for entitlement to Priority 4 catastrophic 
disabled veteran status have been satisfied.  38 U.S.C.A. 
§§ 101, 501, 1521, 1701, 1705, 1710, 1721, 1722 (West 2002); 
38 C.F.R. § 17.36 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were enacted by Congress in 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 
Without deciding whether the pertinent notice and development 
requirements have been satisfied in the present case, it is 
concluded that the Board may proceed with adjudicating the 
veteran's claim for entitlement to Priority 4 catastrophic 
disabled veteran status.  This is so because the Board is 
taking action favorable to the veteran by granting 
entitlement for the benefit on appeal.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

The VAMC's October 2003 decision denied the veteran's claim 
for entitlement to Priority 4 catastrophic disabled veteran 
status.  This decision found that the veteran had not met the 
criteria set forth in 38 C.F.R. § 17.36(e)(2)(i), which 
provides that the veteran must be "[d]ependent in 3 or more 
Activities of Daily Living (eating, dressing, bathing, 
toileting, transferring, incontinence of bowel and/or 
bladder), with at least 3 of the dependencies being permanent 
with a rating of 1, using the Katz scale."  38 C.F.R. 
§ 17.36(e)(2)(i) (2005).  In a December 2003 letter to the 
veteran, the VAMC's Chief of Staff stated that the veteran 
was found to have met the criteria for only two Activities of 
Daily Living (ADLs): bathing and transferring.  However, in 
this case, the Board finds that the veteran meets the 
criteria of 38 C.F.R. § 17.36(e) (2) (i), set forth above, 
with regard to 3 ADLs: bathing, transferring, and dressing.

The Katz scale sets forth a range of numerical scores for 
each of those 6 ADLs listed above.  Generally, the lowest 
score, "0," tends to indicate that the person being 
evaluated is dependent on others for that activity; 
conversely, the highest score of "2" indicates that the 
activity can be completed independently.  See generally THE 
MERCK MANUAL OF GERIATRICS, Section 1, Chapter 4, Table 4-3 
(3rd ed. 2000).   

The findings of the VAMC with regard to the ADLs of bathing 
and transferring are not in dispute.  Based on a review of 
the veteran's VA treatment records, and after consulting with 
a VA physiologist, it was determined that the veteran 
required assistance to wash his back, to transfer in and out 
of his tub, and to transfer from his bed to his wheelchair.  
Accordingly, in its October 2003 decision, as well as in the 
December 2003 letter from the VAMC Chief of Staff, the 
veteran was found to be dependent with regard to the ADLs of 
bathing and transferring.  

However, the veteran was subsequently reevaluated in January 
2004 by the VA physiologist consulted in the VAMC decision.  
In his report, the VA physiologist found that the veteran was 
"[a]ble to dress [him]self approximately 75%," and 
"need[ed] assistance with lower extremities."  Although the 
VA evaluator did not specify which parts of the lower 
extremities the veteran needed assistance in dressing, in 
noting that the veteran needed any assistance in dressing his 
lower extremities, it follows that the veteran is dependent 
on others in order to dress his lower extremities.  The Katz 
scale provides, with regard to the ADL of dressing, a score 
of "0" when one "needs assistance in getting clothes or in 
getting dressed, or stays partially or completely 
undressed;" a score of "1" when one "needs assistance only 
in tying shoes;" and a score of "2" when one "gets clothes 
and dresses without assistance."

In light of these definitions, the Board finds that with 
regard to dressing, the evidence of record supports a score 
of either "0" or "1" on the Katz scale.  Clearly, the 
veteran "needs assistance . . . in getting dressed," as 
noted in the description of a "0" score; even if he were to 
only need assistance with tying his shoes, which the evidence 
as a whole shows is only part of his dependence, he would 
merit a score of "1."

The remaining criterion in 38 C.F.R. § 17.36(e)(2)(i) 
requires that the 3 dependencies for ADLs are "permanent."  
To that end, private treatment records show that the veteran 
experienced a cerebrovascular accident (stroke) in 1990, 
which resulted in left hemiparesis (partial paralysis 
affecting one side of the body).  Despite physical therapy 
and rehabilitation, he requires the use of a double metal 
upright left ankle/foot orthotic to stabilize his left foot, 
and medication to control spastic movements in his left upper 
and lower extremities.  Based on VA treatment records 
beginning in 2000, which show a slow decline in the veteran's 
physical abilities, it is evident that the likelihood of 
rehabilitation is slim.  As noted above, by evaluated in 
2004, he was unable to accomplish the ADLs of bathing, 
transferring, and dressing, without at least some assistance. 

Accordingly, as the evidence as a whole shows that the 
veteran is dependent in 3 of his ADLs, the Board concludes 
that entitlement to Priority 4 catastrophic disabled veteran 
status is warranted.





ORDER

Priority 4 catastrophic disabled veteran status is granted.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


